Citation Nr: 0008737	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

The propriety of the initial noncompensable (0 percent) 
evaluation assigned to the veteran's service-connected otitis 
media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1944 to May 1946.

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, granted the 
veteran's service connection claim for bilateral otitis 
media, claimed as secondary to the veteran's service-
connected recurrent, chronic neurodermatitis.  The RO awarded 
a noncompensable rating for this condition.  At the same 
time, the RO denied the veteran's claim for a rating in 
excess of 50 percent for his service-connected chronic, 
recurrent neurodermatitis.  This rating had been confirmed in 
the past by a Board Decision dated April 1987.  The veteran 
filed a Notice of Disagreement (NOD) that addressed only the 
noncompensable evaluation for his service-connected otitis 
media.  As the veteran has disagreed with the initial 
evaluation assigned for his otitis media, his claim has been 
recharcterized accordingly.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

The veteran's appeal is now before the Board for resolution.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's bilateral otitis media is not manifested by 
a suppurative process.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
otitis media have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6200 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims for an increased rating is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  Treatment records have been 
obtained and the veteran has been afforded a VA examination 
and outpatient treatment.  The Board is satisfied that all 
available relevant evidence that may be obtained has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that decision, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco v. 
Brown (7 Vet. App. 55, 58 (1994)), that the current level of 
disability is of primary importance when assessing an 
increased rating claim, applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

Here, the RO did not characterize the issue as involving the 
propriety of the initial evaluation assigned, or explicitly 
consider whether "staged rating" was appropriate.  However, 
there is only the report of a single VA examination and a 
private medical statement, both dated in April 1997, upon 
which to evaluate the claim.  Hence, there is no basis for 
consideration of "staged rating," and the Board's 
characterization of the issues consistent with the Fenderson 
decision does not result in any analysis different than that 
employed by the RO.

In February 1997, the veteran submitted a claim for service 
connection for otitis media, secondary to his service-
connected chronic, recurrent neurodermatitis.  He underwent a 
VA examination to evaluate his ear condition in April 1997.  
The veteran reported his history of a body rash since his 
service in World War II.  He indicated that this condition 
had spread to his ears, and that it had caused swelling, 
hearing loss, loss of balance, and occasional ear drainage.  
The examiner noted swollen congested mucosa that caused 
narrowing of his ear canal.  A small amount of exudate was 
noted, and it was cleaned out.  The examiner stated that only 
a small portion of the eardrum could be noted, but that it 
appeared to be clear.  The examiner diagnosed the veteran 
with vertigo and otitis media.

The veteran submitted an April 1997 medical statement from 
Dr. Nicholas Bruno, a private dermatologist.  Dr. Bruno 
described the veteran's chronic, recurrent dermatitis, and 
noted that ultraviolet light therapy three times a week aided 
in controlling the veteran's condition.  While Dr. Bruno 
mentioned that the veteran's condition was present on his 
face and ears, he did not address the veteran's otitis media, 
or diagnose this condition.

The veteran has also submitted outpatient treatment records 
spanning from 1980 through 1997.  These records contain 
complaints of ear discharge, but do not reflect clinical 
findings confirming the complaints.  In addition, the VA 
treatment records contain an audiological examination from 
November 1994.  The report of this examination contains only 
uninterpreted data, but shows hearing loss at frequencies 
greater than 2000 Hertz.  There is no additional, more 
recent, audiological evidence of record.

The veteran's service-connected otitis media of the right ear 
has been evaluated under the provisions of Diagnostic Code 
6200 of the Rating Schedule.  Diagnostic Code 6200 provides 
that a 10 percent evaluation will be assigned for otitis 
media during the continuance of the suppurative process.

The record reflects that the veteran has reported discharge 
from his ears on different occasions throughout the course of 
his many years of VA outpatient treatment.  As a lay person 
he may describe symptoms as he observes them, but he is not 
qualified to furnish medical opinions or diagnoses or 
associate symptoms with a specific disease entity.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
medical evidence reflects that the veteran's ears were 
examined in recent years by VA examiners.  However, neither 
the March 1997 nor April 1997 examinations specifically 
indicate that discharge was observed upon clinical 
examination.

On the basis of the evidence of record a preponderance of the 
evidence is against a finding that there is medical evidence 
of a suppurative process.  Therefore, a preponderance of the 
evidence is against a 10 percent evaluation for otitis media 
under Diagnostic Code 6200. 

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, as there is no evidence that the veteran's 
service-connected bilateral otitis media has caused marked 
interference with his employment or required recent 
hospitalization.


ORDER


An increased (compensable) rating for otitis media of the 
right ear is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


